Case 3:20-mj-0O5006-TJB Document 1 Filed 03/13/20 Page 1 of 9 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

UNITED STATES OF AMERICA
Hon. Tonianne J. Bongiovanni
Mag. No. 20-5006

ADRIAN GOOLCHARRAN, : COMPLAINT
a/k/a “ADRIAN AHODA,” |
a/k/a “ADRIAN AJODA,” and

NICOLO DENICHILO

I, Frank Adamo, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Senior Special Agent with the United States
Department of Justice Office of Inspector General, and that this complaint is
based on the following facts:

SEE ATTACHMENT B

continued on the attached page and made a part hereof.

 

Frank Adamo, Senior Special Agent
U.S. Department of Justice

Office of Inspector General

(Senior Special Agent Frank Adamo
attested to this Affidavit by telephone
pursuant to F.R,C.P. Section 4. 1(b)(2)(A)
on the 13th day of March, 2020.)

Sworn to before me and subscribed in my presence,
March 13th, 2020 at Trenton, New Jersey

HON. TONIANNE J. BONGIOVANNI  h, £24 eT

UNITED STATES MAGISTRATE JUDGE —-Signatut¢6f Judicial Officer
Case 3:20-mj-O5006-TJB Document 1 Filed 03/13/20 Page 2 of 9 PagelD: 2

ATTACHMENT A

COUNT 1
(Conspiracy)

From in or about June 2018 to in or about March 12, 2020, in the
District of New Jersey and elsewhere, defendant

ADRIAN GOOLCHARRAN,
a/k/a “ADRIAN AHODA,”
a/k/a “ADRIAN AJODA,” and
NICOLO DENICHILO,

and others, did knowingly and intentionally combine, conspire, confederate
and agree to:

(a) defraud the United States Bureau of Prisons (“BOP”) by impeding,
impairing, and disturbing the BOP’s lawful and legitimate function to
maintain the order, discipline, and security of federal prisons, including
Federal Correctional Institution Fort Dix (“Fort Dix”); and

(b) commit an offense against the United States, specifically provide
prohibited objects to inmates of Fort Dix, including marijuana,
testosterone cypionate (an anabolic steroid), tobacco, cell phones, and
cell phone chargers, and an inmate of a prison possessing and obtaining
and attempting to possess and obtain such prohibited objects, contrary
to Title 18, United States Code, Sections 1791 (a) and (d)(1)(B),(F)&(G);

and did acts as set forth in the complaint to effect the objects of the conspiracy.

In violation of Title 18, United States Code, Section 371.
Case 3:20-mj-0O5006-TJB Document 1 Filed 03/13/20 Page 3 of 9 PagelD: 3

COUNT 2
(Providing Contraband to a Federal Inmate)

On or about March 12, 2020, in the District of New Jersey and
elsewhere, defendants

ADRIAN GOOLCHARRAN,
a/k/a “ADRIAN AHODA,”
a/k/a “ADRIAN AJODA,” and
NICOLO DENICHILO,

did knowingly and intentionally provide and attempt to provide prohibited

objects to an inmate of Fort Dix, including cell phones, in violation of Title 18,
United States Code, Sections 1791(a) and (d)(1)(F)-(G);
Case 3:20-mj-0O5006-TJB Document 1 Filed 03/13/20 Page 4 of 9 PagelD: 4

ATTACHMENT B

I, Frank Adamo, a Senior Special Agent with the U.S, Department of
Justice Office of Inspector General, have been personally involved in the
investigation of this matter. The information contained in the complaint is
based upon my personal knowledge, as well as information obtained from other
sources, including: (a) statements made or reported by various witnesses with
knowledge of relevant facts; (b) my review of publicly available information; and
(c) my review of business and telephone records and other evidence. Because
this complaint is being submitted for the limited purpose of establishing
probable cause, it does not include every fact that I have learned during the
investigation. Where the contents of documents and the actions, statements,
and conversations of others are reported herein, they are reported in substance
and in part, except where otherwise indicated.

BACKGROUND

1, At all times relevant to this Complaint, Federal Correctional
Institution Fort Dix (“Fort Dix”) was a low-security federal prison located in
Burlington County, New Jersey.

2. Defendant ADRIAN GOOLCHARRAN, a/k/a “ADRIAN AHODA,”
a/k/a “ADRIAN AJODA,” (“defendant GOOLCHARRAN”) was a resident of
Union City, New Jersey.

3. Defendant GOOLCHARRAN used several telephone numbers,
including numbers ending in -4023 (“Goolcharran Phone 1”), -2138
(“Goolcharran Phone 2”), -6578 (“Goolcharran Phone 3”), and -0497
(“Goolcharran Phone 4”).

4. Defendant NICOLO DENICHILO (“defendant DENICHILO”) was a
resident of Jersey City, New Jersey.

°. Co-Conspirator 1 (“CC-1”) was a resident at Fort Dix from on or
about June 21, 2017 to on or about September 20, 2018. Following his release
from Fort Dix, CC-1 resided at a halfway house in Newark, until in or about
December 2018, and then moved to a residence in Jersey City (the “CC-1
RESIDENCE”).

6, CC-1 used several telephone numbers, including a number ending
in -5962 (“CC-1 Phone 1”) and a number ending in -7517 (“CC-1 Phone 2”).

7. As set forth below, there is probable cause to believe that
defendant GOOLCHARRAN and defendant DENICHILO conspired with others
(including CC-1) to use unmanned aircrafts, or drones, to smuggle contraband
into Fort Dix (the “Drone Conspiracy’).
Case 3:20-mj-05006-TJB Document 1 Filed 03/13/20 Page 5 of 9 PagelD: 5

EVIDENCE OF THE DRONE CONSPIRACY

8. On or about July 26, 2018, at approximately 1:45 a.m., an officer
at Fort Dix observed a drone hovering above the roof of one of the housing
units in the prison. Officers responded to the roof and recovered a black
plastic bag which contained contraband, including the following: 35 syringes,
15 cell phones, 10 cell phone batteries, 30 cell phone chargers, 15 twenty-
count sleeves of what appeared to be Clenbuterol pills, 14 vials of sterile water,
2 vials labeled 250 mg Testosterone Enanthate, 2 vials labeled 250mg
Testosterone Cypionate,! 4 vials labeled 100mg Trenbolone Acetate, and a box
of Just For Men hair color. At approximately 2:20 a.m., an officer on patrol
behind the food service warehouse observed a black garbage bag, ripped open,
near approximately 11 cell phones laying on the ground. The black garbage
bag contained approximately 105 packages of tobacco, 2 packages of matches,
and approximately 12 cell phones. Approximately one hour after the initial
drone-sighting, officers observed fishing line hanging down from the rooftop of
another housing unit in the prison. When officers responded to the rooftop,
they found and secured a drone (the “July 2018 Drone”) with fishing line
attached. Officers observed that one of the vent covers near the roof hatch was
loose and missing its bolts, possibly providing inmate access to the rooftop.
The July 2018 Drone was identified as a DJI Matrice 600 Pro.

9, Since the July 2018 drone drop, there have been multiple drone
drops and suspected drone drops at Fort Dix. For example:

a. On or about April 16, 2019, at approximately 6:50 am, officers
at Fort Dix recovered a black trash bag with string attached,
similar to string used in the July 2018 and previous drone
drops. The package contained approximately 84 packets of
Hydroxycut drink mix, 9 vacuum sealed bags of tobacco, 3
Samsung phone batteries, 2 pairs of reading glasses, and 1
white L8 Star cell phone.

b. On or about September 26, 2019, at approximately 10:25 am,
Fort Dix officers responding to report of a possible drone
discovered a package with green wire attaching it to a drone
that was stuck in a tree. The package contained approximately
33 black J3 Luna Pro cell phones, 1 black Samsung cell phone,
2 white Samsung cell phone chargers, 2 white metal SawZall
blades, 1 contact lens case, 1 bottle of contact lens solution, 2
pairs of contact lenses, and 40 SIM Cards.

 

1 Laboratory testing later confirmed that this contained Testosterone
Cypionate, a controlled substance listed in Schedule III.

2
Case 3:20-mj-05006-TJB Document 1 Filed 03/13/20 Page 6 of 9 PagelD: 6

c. On or about October 1, 2019, at approximately 11:10 pm, a
Fort Dix officer observed a package hitting the ground near the
fence line at Fort Dix. The package was attached to a fishing
line that lead the officers into the woods, where a drone was
stuck in a tree. The package contained approximately 32 black
Samsung Galaxy J7 phones, 32 SIM cards, 2 Samsung
chargers, 1 Husky hand tool with 2 tool bits, 2 pairs of contact
lenses, 1 contact lens case, and 1 bottle of contact lens
solution.

d. On or about November 20, 2019, officers recovered an
abandoned drone in the vicinity of Fort Dix and, in the vicinity,
also recovered a black bag containing approximately 19
Samsung Galaxy phones, 7 L8Star mini cell phones, 21 phone
chargers, 30 SIM cards, 3 vacuum sealed bags of loose tobacco,
and 1 bag of a leafy green substance that later tested positive as
marijuana.

10, The investigation has established probable cause to believe that
defendant GOOLCHARRAN and defendant DENICHILO were flying the drones
and contraband into Fort Dix. Forensic analysis of electrical tape found on the
July 2018 Drone revealed a match through the Combined DNA Index System
(“CODIS”) to defendant GOOLCHARRAN’s DNA sample. In addition, a
fingerprint obtained from a plastic bag used in a recovered drone drop matched
defendant DENICHILO’s fingerprint.

11, On or about April 16, 2019, the same day as a suspected drone
drop at Fort Dix, defendant DENICHILO was with GOOLCHARRAN in the Fort
Dix area. At approximately 7:56 p.m., officers with the Pemberton Borough
Police Department conducted a motor vehicle stop less than five miles from
Fort Dix. The driver was identified as defendant GOOLCHARRAN, and the
passenger was identified as defendant DENICHILO.

12, Phone records obtained pursuant to a grand jury subpoena, also
show extensive communication between defendant DENICHILO and multiple
numbers belonging to defendant GOOLCHARRAN. From in or about April 2018
to in or about December 2019, there were over 2,000 communications between
the two. Several of these communications occurred either the day before or the
day of confirmed or suspected drone drops, including the July 26, 2018,
November 11, 2018, and April 16, 2019 drone drops, while others coincided
with dates on which Fort Dix officials reported additional drone sightings at
Fort Dix, including August 15, 2018 and January 22, 2019,

13. Defendant GOOLCHARRAN used Goolcharran Phone 2 to
coordinate drone drops with others, including CC-1. On or about June 27,
2019, law enforcement agents searched the CC-1 RESIDENCE pursuant to

2
»
Case 3:20-mj-05006-TJB Document 1 Filed 03/13/20 Page 7 of 9 PagelD: 7

search warrants agents recovered a cell phone from CC-1’s pocket.? CC-1’s
phone contained contacts with Goolcharran Phone 2, in which they appear to
have coordinated drone drops at Fort Dix. For example, on or about April 15,
2019, defendant GOOLCHARRAN and CC-1 had the following exchange:

 

 

 

 

 

 

 

 

 

 

From To Approximate Message

an . .. Time .

Defendant CC-1 3:17 AM Yooo

GOOLCHARRAN

CC-] Defendant 5:47 AM Was gud
GOOLCHARRAN

Defendant CC-1 1;04 PM Yoo

GOOLCHARRAN

CC-1 Defendant 1:21 PM Was gud bro
GOOLCHARRAN.

Defendant CC-1 1:23 PM Same shyt

GOOLCHARRAN

Defendant Cc-1 1:24 PM Hit me when you can

GOOLCHARRAN

 

 

 

14. CC-1 then‘called defendant GOOLCHARRAN at or about 1:24 p.m.
The next morning, at approximately 6:50 a.m., the package of contraband
described above was found in Fort Dix with a cord attached to it.

15. On or about April 22, 2019, CC-1 sent a message to Goolcharran:
“U got the pics send them to me.” In response, Goolcharran sent CC-1 a photo
that appeared to be an aerial shot of Fort Dix. Approximately 2 minutes later,
CC-1 responded with the same photo, marked with two yellow lines, and a
message, “Behind the buildind [sic] where the yellow is the long yellow line is a
fence.” Approximately one minute later, defendant GOOLCHARRAN sent CC-1
another aerial photo that appeared to be Fort Dix, which contained orange
target marks over several housing units. Approximately eight minutes later,
CC-1 responded with the same photo, marked with a black dot behind a
particular housing unit, and a message stating, “Black dot.” Based on this
exchange, it is likely that defendant GOOLCHARRAN and CC-1 were discussing
where to fly the drone and drop contraband packages. |

 

2 During the search, agents also found other evidence of CC-1’s involvement in
the drone drops, including a box from Amazon with approximately 14 empty
cell phone boxes, a bag containing approximately 20 cell phone charging cords
in their original packaging, a bag containing approximately 11 LG cell phones
and 7 empty packages of SIM cards, and a bugler tobacco box consistent with
tobacco recovered from Fort Dix following suspected drone drops on October
30, 2018 and November 11, 2018.
Case 3:20-mj-0O5006-TJB Document 1 Filed 03/13/20 Page 8 of 9 PagelD: 8

16. On or about April 26, 2019, CC-1 sent a message to defendant
GOOLCHARRAN asking, “U think that u cud do something 2m.” Defendant
GOOLCHARRAN responded, “2m too windy 20mph.” Based on these
communications, there is probable cause to believe that CC-1 was trying to
arrange a drone drop with defendant GOOLCHARRAN for the next day.

17, According to records obtained pursuant to grand jury subpoena
from the Retailer, there were two repair jobs submitted by a customer using the
Goolcharran Phone 2. On or about March 15, 2019, a Matrice 600 drone was
submitted for repair by a customer who provided the Goolcharran Phone 2 asa
contact. According to the repair notes, “Crashed arm cracked power
distribution broken. Wont turn on.” On or about June 10, 2019, the same
drone was returned for further repair by “Hash Patel” using the Goolcharran
Phone 2.

18. “Hash Patel” submitted two additional repair jobs to the Retailer,
using Goolcharran Phone 3. On or about July 12, 2019, another Matrice 600
drone (bearing a different serial number than the drone that “Hash Patel”
previously sent in for repair) was submitted because the controller was not
linking to the drone. Also on or about July 17, 2019, “Hash Patel” dropped off
another Matrice 600 drone for repair for problems with the drone’s GPS and
flight capability.

19. A search of a contraband cell phone that Fort Dix officials
confiscated from an inmate at Fort Dix showed that the Goolcharran Phone 3
sent a text message on or about November 13, 2019, a week before a downed
drone was recovered, stating “Dji m600 payload drop.” DJI m600 is likely a
reference to the brand and model of the drone that defendant GOOLCHARRAN
and defendant DENICHILO used or intended to use in a drone drop.

20. GPS data obtained from drones recovered during the investigation
showed an area located in the woods outside of Fort Dix where previous drones
had been launched (the “Launch Site”). On or about March 7, 2020, at
approximately 10:55 p.m., a trail camera located near the Launch Site recorded
two individuals, one of whom resembled defendant GOOLCHARRAN. The man
resembling defendant GOOLCHARRAN appeared to be using a remote control
while looking up towards the sky. After disappearing from view, the individuals
reappear on the recording at or about 11:08 p.m. The man resembling
defendant GOOLCHARRAN carried a drone, and the other person carried what
appeared to be a stand or drone part. Location data for Goolcharran Phone 4
collected pursuant to a search warrant showed that Goolcharran Phone 4 was
in the area of Fort Dix on March 7, 2020 at approximately 11:02 p.m., around
the time that the trail camera showed the man resembling defendant
GOOLCHARRAN carrying a drone.
Case 3:20-mj-05006-TJB Document 1 Filed 03/13/20 Page 9 of 9 PagelD: 9

21. On or about March 9, 2020, law enforcement agents went to the
Launch Site and recovered multiple pieces of black and silver plastic,
consistent with the tips of the blades on a drone propeller.

22. On or about March 9, 2020, law enforcement was also advised that
“Hash Patel” came to the Retailer’s store that same day, where he dropped off a
drone for service and purchased drone propellers. According to the Retailer’s
records, the same customer account was used to purchase a drone camera on
or about September 27, 2019, which was paid for by a credit card with the
same last four digits as a credit card linked to one of defendant
GOOLCHARRAN’s financial accounts. Surveillance video from March 9, 2020
obtained from the Retailer shows defendant GOOLCHARRAN entering the store
holding a drone. The surveillance shows defendant GOOLCHARRAN bring the
drone to the counter and point out what appears to be damage on the drone to
store employees. Photos of the drone taken after defendant GOOLCHARRAN
dropped it off show broken propeller blades with the tips missing, and what
appear to be dirt and grass stains on the broken drone.

23. On or about March 12, 2020, officials at Fort Dix learned through
sources that a drone drop was expected that evening. Beginning at
approximately 7:02 p.m., the location information for Goolcharran Phone 4
showed that it was in the area of the Launch Site. At approximately 7:45 p.m.,
Fort Dix officials observed a drone above a housing unit. An inmate in the area
was found in possession of a package wrapped in a black plastic bag with
fishing line attached. The package contained approximately 34 cell phones, 9
chargers, 51 SIM cards, multiple earbuds, and 3 SD cards.

24. Law enforcement agents approached the Launch Site at
approximately 8:00 p.m. They came upon two individuals, both of whom fled
on foot while agents pursued them. Agents observed one of the men, later
identified as defendant DENICHILO, hiding in a ditch near the Launch Site. He
was wearing rubber gloves, boots, a hooded sweatshirt, and a heavy,
waterproof coat. The color of his clothing was dark, suggesting an effort on
defendant DENICHILO’s part to conceal himself in his surroundings while
launching and flying the drone. Additionally, in a search incident to arrest,
agents obtained from his pocket seven crisp $100 bills, likely all or a portion of
payment for his role in the drone launch.

25. A silver Acura SUV (the “SUV’) was parked in the area of the
Launch Site. Through the window, agents observed a drone in the backseat of
the car. The SUV was registered to an individual with the same last name as
defendant GOOLCHARRAN. Agents seized the SUV.
